   Case: 1:20-cv-00512 Document #: 46-7 Filed: 04/27/20 Page 1 of 2 PageID #:377




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 DAVID MUTNICK, for himself and others               )
 similarly situated,                                 )
                                                     )   Case No. 20 C 512
                   Plaintiff,                        )
                                                     )
            v.                                       )   Judge Sharon Johnson Coleman
                                                     )
                                                     )
  CLEARVIEW AI, INC.; HOAN TON-THAT;                 )
  RICHARD SCHWARTZ; and CDW                          )
  GOVERNMENT LLC,                                    )
                   Defendants.

  ANTHONY HALL, on behalf of himself and             )
  all others similarly situated,                     )
                                                     )   Case No. 20 C 846
                   Plaintiff,                        )
                                                     )
            v.                                       )   Judge Sharon Johnson Coleman
                                                     )
  CDW GOVERNMENT LLC and                             )
  CLEARVIEW AI, INC.,                                )
                                                     )
                           Defendants.               )


                                DECLARATION OF HOAN TON-THAT

I, Hoan Ton-That, hereby declare:

       1.        I am the Chief Executive Officer of Clear ie AI, Inc. ( Clear ie   ). My current

responsibilities at Clearview include managing technology matters. I have personal knowledge of

the facts described below, and if called as a witness, could and would testify competently thereto.

       2.        I am a resident of New York.




                                                 1
   Case: 1:20-cv-00512 Document #: 46-7 Filed: 04/27/20 Page 2 of 2 PageID #:378




        3.      I do not reside, pay taxes, or own any property in Illinois. I do not have an Illinois

dri er s license or an Illinois bank account. I travel to Illinois only sporadically, only one time in

the past five years.

        4.      I have never traveled to Illinois to conduct Clearview business.

        Pursuant to 28 U.S.C. 1746, I declare under penalt of perjury that the foregoing is true

and correct. Executed on April 27, 2020.



New York, New York

April 27, 2020.

                                                        __________________________
                                                        Hoan Ton-That




                                                  2
